DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-16 in the reply filed on 12/10/2021 is acknowledged.
3. 	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant amended claims 11 and 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stapelmann et al. (US 2009/0114955) (hereafter Stapelmann).
Regarding claim 1, Stapelmann discloses a semiconductor device, comprising: 
a first active fin structure 52a (Fig. 4g, paragraph 0028) and a second active fin structure 52c (Fig. 4g, paragraph 0028) extending along a first lateral direction; and 
a dummy fin structure 74 (Fig. 4g, paragraph 0034), also extending along the first lateral direction, that is disposed between the first active fin structure 52a (Fig. 4g) and the second fin structure 52c (Fig. 4g); 
wherein the dummy fin structure 74 (Fig. 4g) includes a material (“tensile material 74” in paragraph 0034) that is configured to induce mechanical deformation of a first source/drain structure (element number is not shown in Fig. 4g but see 50a in Fig. 4a, paragraph 0028) 
Regarding claim 2, Stapelmann further discloses the semiconductor device of claim 1, wherein the material (see paragraph 0057, wherein “Amongst all possible materials, Si.sub.3N.sub.4 or titanium nitride may, for example, be used, which can be transformed from having a compressive characteristic to having a tensile characteristic by irradiation with UV light or with a laser irradiation”) includes a deformed silicon nitride.  
Regarding claim 3, Stapelmann further discloses the semiconductor device of claim 2, wherein the deformed silicon nitride is configured to apply a tensile stress (“tensile characteristic” in paragraph 0057) to the first and second source/drain structures.  
Regarding claim 4, Stapelmann further discloses the semiconductor device of claim 2, wherein each of the first and second source/drain structures (“n-FET” in paragraph 0025) includes n-type dopants.  
Regarding claim 8, Stapelmann further discloses the semiconductor device of claim 1, wherein the first active fin structure 52a (Fig. 4g, paragraph 0028) includes a plurality of first semiconductor layers vertically separated from one another, and the second active fin structure 52c (Fig. 4g, paragraph 0028) includes a plurality of second semiconductor layers vertically separated from one another.  
Regarding claim 9, Stapelmann further discloses the semiconductor device of claim 8, further comprising an active gate structure (element number is not shown in Fig. 4g but see 54 in Fig. 4a, paragraph 0028) extending along a second lateral direction perpendicular to the first lateral direction, the active gate structure includes a first portion wrapping around each of the plurality of first semiconductor layers, and a second portion wrapping around each of the .  

Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (US 2008/0116517) (hereafter Anderson).
Regarding claim 11, Anderson discloses a semiconductor device, comprising: 
a first transistor (NFET in Fig. 14, paragraph 0045) configured in a first conduction type, comprising: 
a first active fin structure (110 of NFET in Fig. 14, paragraph 0031); and 
a first source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) coupled to an end of the first active fin structure (110 of NFET in Fig. 14); 
a second transistor (PFET in Fig. 14, paragraph 0045) configured in a second conduction type (PFET in Fig. 14) different from the first conduction type (NFET in Fig. 14), comprising: 
a second active fin structure (110 of PFET in Fig. 14, paragraph 0031); and 
a second source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) coupled to an end of the second active fin structure (110 of PFET in Fig. 14); 
a first dummy fin structure (not shown in Fig. 14 but see a portion of 165 on the left side of 110 in Fig. 12B, paragraph 0040) disposed next to the first transistor (NFET in Fig. 14); and 
a second dummy fin structure (not shown in Fig. 14 but see another portion of 165 on the right side of 110 in Fig. 12B, paragraph 0040) disposed next to the second transistor (PFET in Fig. 14); -6- 4878-3701-9136.1Atty. Dkt. No. 123329-1065 (P20200472US00) 
wherein the first dummy fin structure (not shown in Fig. 14 but see 165 on the left side of 110 in Fig. 12B, paragraph 0040) includes a first material (“nitride film 165” in paragraph 0040) that is configured to cause a first type of deformation of the first source/drain structure, and the second dummy fin structure (not shown in Fig. 14 but see another portion of 165 on the right side of 110 in Fig. 12B, paragraph 0040) includes a dielectric material (see paragraph 0041, 
Regarding claim 12, Anderson further discloses the semiconductor device of claim 11, wherein the first material (“nitride film 165” in paragraph 0040) includes a deformed silicon nitride configured to apply a tensile stress (“tensile” in paragraph 0040) to the first source/drain structure.  
Regarding claim 13, Anderson further discloses the semiconductor device of claim 12, wherein the first source/drain structure (see NFET in Fig. 14) includes n-type dopants.  
Regarding claim 15, Anderson further discloses the semiconductor device of claim 14, wherein the second source/drain structure (see PFET in Fig. 14) includes p-type dopants.  

Allowable Subject Matter
1. 	Claims 5-7, 10, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 5 would be allowable because a closest prior art, Stapelmann et al. (US 2009/0114955), discloses the dummy fin structure 74 (Fig. 4g) includes a material (“tensile material 74” in paragraph 0034) that is configured to induce mechanical deformation of a first source/drain structure (element number is not shown in Fig. 4g but see 50a in Fig. 4a, paragraph 0028) coupled to an end of the first active fin structure 52a (Fig. 4a) but fails to disclose the material includes a deformed silicon germanium. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor 
	In addition, claim 10 would be allowable because a closest prior art, Stapelmann et al. (US 2009/0114955), discloses a dummy fin structure 74 (Fig. 4g, paragraph 0034), also extending along the first lateral direction, that is disposed between the first active fin structure 52a (Fig. 4g) and the second fin structure 52c (Fig. 4g) but fails to disclose a high-k dielectric material deposited over a top surface of the dummy fin structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: a high-k dielectric material deposited over a top surface of the dummy fin structure in combination with other elements of the base claim 1. 
Moreover, claim 14 would be allowable because a closest prior art, Anderson et al. (US 2008/0116517), discloses the second dummy fin structure (not shown in Fig. 14 but see another portion of 165 on the right side of 110 in Fig. 12B, paragraph 0040) includes a dielectric material (see paragraph 0041, wherein nitride film 165 with Ge ions implanted), different from the first material (“nitride film 165” in paragraph 0040), that is configured to cause a second type (see paragraph 0043, wherein “altering the stress of one side of the nitride film 165”) of deformation of the second source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) but fails to disclose the dielectric material includes a deformed germanium oxide configured to apply a compressive stress to the second source/drain structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: the second dummy fin structure includes 
	Furthermore, claim 16 would be allowable because a closest prior art, Anderson et al. (US 2008/0116517), discloses a first active fin structure (110 of NFET in Fig. 14, paragraph 0031); and a second active fin structure (110 of PFET in Fig. 14, paragraph 0031) but fails to disclose each of the first and second active fin structures includes a plurality of semiconductor layers vertically separated from one another. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a semiconductor device, comprising: each of the first and second active fin structures includes a plurality of semiconductor layers vertically separated from one another in combination with other elements of the base claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813